                 Case 1:19-cv-00327-JLT Document 41 Filed 09/17/20 Page 1 of 5


 1   NICHOLAS STREET, ESQ. – SBN 249156
     ZIMMER & MELTON, LLP
 2
     11601 Bolthouse Drive, Suite 100
 3   Bakersfield, California 93311
     Telephone: (661) 463-6700
 4   Facsimile: (661) 501-4221
 5   Email: nstreet@zimmermelton.com

 6   Attorneys for Defendant,
     RICHLAND SCHOOL DISTRICT
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11
     JESUS VASQUEZ, by and through his                  Case No.: 1:19-cv-00327-LJO-JLT
12   Guardian Ad Litem, Christina Garcia,
                                                        STIPULATION FOR ORDER TO
13
                     Plaintiff,                         OBTAIN COPY OF POLICE REPORT
14                                                      FROM THE SHAFTER POLICE
              vs.                                       DEPARTMENT, INCLUDING COPIES
15                                                      OF PHOTOGRAPHS AND RECORDED
16   RICHLAND SCHOOL DISTRICT; PAUL                     AUDIO STATEMENTS; [PROPOSED]
     MARTINEZ and DOES 1 TO 10, inclusive,              ORDER
17
                     Defendants.                        (Doc. 40)
18

19

20   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

21            The parties, Plaintiff JESUS VASQUEZ, a minor by and through his guardian ad litem,

22   Christina Garcia (collectively “Plaintiff”), Defendant RICHLAND SCHOOL DISTRICT

23   (“Richland”), and Defendant PAUL MARTINEZ (“Martinez,” collectively “Defendants”), by

24   and through their respective attorneys of record, hereby stipulate as follows:

25   ///

26   ///

27   ///

28            WHEREAS, the alleged incident that is the subject of this lawsuit occurred on
                                                        1
           STIPULATION FOR ORDER TO OBTAIN COPY OF POLICE REPORT FROM THE SHAFTER POLICE DEPARTMENT,
               INCLUDING COPIES OF PHOTOGRAPHS AND RECORDED AUDIO STATEMENTS; [PROPOSED] ORDER
               Case 1:19-cv-00327-JLT Document 41 Filed 09/17/20 Page 2 of 5


 1   September 19, 2017 at Redwood Elementary School (which is within the Richland School District).
 2   Plaintiff alleges in the operative Complaint that his then teacher, Martinez, among other things,

 3   engaged in inappropriate physical contact with Plaintiff;

 4          WHEREAS, on or about September 19, 2017, Plaintiff (accompanied by his step-
 5   father) reported the subject incident to the Shafter Police Department. As part of the Shafter
 6   Police Department’s investigation into Plaintiff’s claims, the investigating officer took a
 7   number of photographs of Plaintiff’s upper back/neck and also obtained a number of recorded
 8   audio statements of Plaintiff and various other witnesses;
 9          WHEREAS, the parties each separately contacted the Shafter Police Department and
10   requested copies of the police report (Shafter Police Department Report No. 17-2043), as well
11   as copies of the photographs taken of Plaintiff’s upper back/neck and the recorded audio
12   statements referenced in the report;
13          WHEREAS, the Shafter Police Department, by and through it attorneys, produced a
14   redacted version of the police report; however, refused to produce the photographs and any of
15   the recorded audio statements, citing Kern County Superior Court Standing Order 2012-06
16   which provides, in pertinent part (in a footnote), that “neither video nor audiotapes of forensic
17   interviews shall be copied without a Juvenile Court order specifying the tape or tapes that may
18   be copied.” A true and correct copy of Kern County Superior Court Standing Order 2012-06
19   is attached hereto as Exhibit “A;”
20          WHEREAS, the parties are informed and believe that the Kern County Superior Court
21   Standing Order does not apply to this situation as (1) there is no action pending in Juvenile
22   Court involving Plaintiff as a result of the subject incident; (2) Plaintiff has not been declared
23   “a ward of the Juvenile Court;” and, (3) the records at issue do not pertain to “matters within
24   the jurisdiction of the Juvenile Court pursuant to Section 601 or 602 of the Welfare and
25   Institutions Code” (See Section III.B of Standing Order 2012-06). Nevertheless, counsel for
26   the Shafter Police Department has taken the position that the photographs and recorded audio
27   statements will “not be released without a specific order from the Court;”
28          WHEREAS, the photographs and recorded audio statements referenced in Shafter
                                                     1
        STIPULATION FOR ORDER TO OBTAIN COPY OF POLICE REPORT FROM THE SHAFTER POLICE DEPARTMENT,
            INCLUDING COPIES OF PHOTOGRAPHS AND RECORDED AUDIO STATEMENTS; [PROPOSED] ORDER
              Case 1:19-cv-00327-JLT Document 41 Filed 09/17/20 Page 3 of 5


 1   Police Department Report No. 17-2043 are material and critical pieces of evidence in this
 2   matter which cannot be obtained by other means. The photographs taken by the Shafter Police
 3   Department are the only available photographs of Plaintiff’s neck following the alleged
 4   incident and the recorded audio statements, including of Plaintiff, provide the earliest recorded
 5   account from Plaintiff of what took place;
 6          WHEREAS, Plaintiff, by and through his Guardian Ad Litem and attorney of record,
 7   consent to the release of the photographs and recorded audio statements referenced in Shafter
 8   Police Department Report No. 17-2043;
 9          WHEREAS, on August 25, 2020, this Court signed a Stipulated Protective Order
10   (“Protective Order”) which, in part, addresses the handling of case documents deemed
11   confidential and/or private; and,
12          WHEREAS, the parties stipulate and agree that the photographs and recorded audio
13   statements referenced in Shafter Police Department Report No. 17-2043, once produced, be
14   treated as “Confidential Records” under the Protective Order.
15          BASED ON THE FOREGOING, THE PARTIES STIPULATE AND REQUEST that
16   this Court issue an Order directing the Shafter Police Department to release the photographs
17   and recorded audio statements referenced in Shafter Police Department Report No. 17-2043 to
18   the parties in this action – with the understanding that said documents and recorded statements
19   will be treated as “Confidential Records” under the existing Protective Order.
20

21

22

23                         [SIGNATURES CONTINUED ON NEXT PAGE]
24

25

26
27

28                                 SIGNATURE CERTIFICATION
                                                     1
        STIPULATION FOR ORDER TO OBTAIN COPY OF POLICE REPORT FROM THE SHAFTER POLICE DEPARTMENT,
            INCLUDING COPIES OF PHOTOGRAPHS AND RECORDED AUDIO STATEMENTS; [PROPOSED] ORDER
              Case 1:19-cv-00327-JLT Document 41 Filed 09/17/20 Page 4 of 5


 1          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 2   Procedures Manual, I hereby certify that the content of this document is acceptable to each
 3   parties’ respective legal counsel and that I have obtained their authorizations to affix their
 4   electronic signatures to this document.
 5
     DATED: September 17, 2020                       ZIMMER & MELTON, LLP
 6

 7
                                                By    /s/ Nicholas J. Street
 8                                                   Nicholas J. Street, Esq.
 9                                                   Attorneys for Defendant,
                                                     RICHLAND SCHOOL DISTRICT
10

11   DATED: September 17, 2020                       GALANTE LAW, INC.
12

13                                              By     /s/ Ben J. Galante
                                                     Ben J. Galante, Esq.
14                                                   Attorneys for Plaintiff,
15                                                   JESUS VASQUEZ, by and through his
                                                     Guardian Ad Litem, Christina Garcia
16

17   DATED: September 17, 2020                       SETHI LAW FIRM
18

19                                              By     /s/ Rahul Sethi
                                                     Rahul Sethi, Esq.
20                                                   Attorneys for Plaintiff,
21
                                                     JESUS VASQUEZ, by and through his
                                                     Guardian Ad Litem, Christina Garcia
22

23   DATED: September 17, 2020                       HAGAN LAW GROUP, LLP
24

25                                              By    /s/ William A. Bruce
                                                     William A. Bruce, Esq.
26                                                   Attorneys for Defendant,
                                                     PAUL MARTINEZ
27

28
                                                     1
        STIPULATION FOR ORDER TO OBTAIN COPY OF POLICE REPORT FROM THE SHAFTER POLICE DEPARTMENT,
            INCLUDING COPIES OF PHOTOGRAPHS AND RECORDED AUDIO STATEMENTS; [PROPOSED] ORDER
                Case 1:19-cv-00327-JLT Document 41 Filed 09/17/20 Page 5 of 5


 1                                             ORDER
 2         The Court ORDERS:
 3         1.      The Shafter Police Department to produce all photographs and recorded audio
 4   statements referenced in Shafter Police Department Report No. 17-2043 to the named parties
 5   in this action (namely, Plaintiff JESUS VASQUEZ, by and through his guardian ad litem,
 6   Christina Garcia, Defendant RICHLAND SCHOOL DISTRICT, and Defendant PAUL
 7   MARTINEZ; collectively “parties”);
 8         2.      Any and all records, photographs and/or audio/video recordings produced by the
 9   Shafter Police Department pursuant to this Order shall be treated as “Confidential Records”
10   under the existing Protective Order issued by this Court on August 25, 2020.
11

12   IT IS SO ORDERED.

13      Dated:     September 17, 2020                    /s/ Jennifer L. Thurston
14                                                UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     1
        STIPULATION FOR ORDER TO OBTAIN COPY OF POLICE REPORT FROM THE SHAFTER POLICE DEPARTMENT,
            INCLUDING COPIES OF PHOTOGRAPHS AND RECORDED AUDIO STATEMENTS; [PROPOSED] ORDER
